
	
		II
		Calendar No. 481
		111th CONGRESS
		2d Session
		S. 1684
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 17, 2009
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 22, 2010
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish guidelines and incentives for
		  States to establish criminal arsonist and criminal bomber registries and to
		  require the Attorney General to establish a national criminal arsonist and
		  criminal bomber registry program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Managing Arson Through Criminal
			 History (MATCH) Act of 2009.
		2.Criminal arsonist and criminal bomber
			 registration and notification program
			(a)Registry requirements for
			 jurisdictions
				(1)Jurisdiction to maintain a
			 registryEach jurisdiction
			 shall establish and maintain a jurisdiction-wide arsonist and bomber registry
			 in accordance with this section.
				(2)Guidelines and regulationsThe Attorney General shall issue guidelines
			 and regulations to carry out this section.
				(b)Registry requirements for criminal
			 arsonists and bombers
				(1)In generalA criminal arsonist or criminal bomber
			 shall register, and shall keep the registration current in accordance with
			 paragraph (3), in each jurisdiction in which the criminal arsonist or criminal
			 bomber resides, is an employee, or is a student.
				(2)Initial registrationA criminal arsonist or criminal bomber
			 shall initially register—
					(A)in addition to any jurisdiction described
			 in paragraph (1), in the jurisdiction in which the criminal arsonist or
			 criminal bomber was convicted; and
					(B)(i)before completing a sentence of
			 imprisonment with respect to the arson offense or bombing offense giving rise
			 to the registration requirement; or
						(ii)not later than 5 business days after being
			 sentenced for the arson offense or bombing offense giving rise to the
			 registration requirement, if the criminal arsonist or criminal bomber is not
			 sentenced to a term of imprisonment.
						(3)Keeping the registration current
					(A)In generalNot later than 10 business days after each
			 change of name, residence, employment, or student status, a criminal arsonist
			 or criminal bomber shall appear in person in at least 1 jurisdiction described
			 in paragraph (1) and inform the jurisdiction of all changes in the information
			 required for that criminal arsonist or criminal bomber in the arsonist and
			 bomber registry involved.
					(B)Provision to other
			 jurisdictionsA jurisdiction
			 receiving information under subparagraph (A) shall immediately provide the
			 revised information to all other jurisdictions in which the criminal arsonist
			 or criminal bomber is required to register.
					(4)Application of registration
			 requirements
					(A)In generalExcept as provided in the guidelines
			 established under subparagraph (B), the requirements of this section, including
			 the duties to register and to keep a registration current, shall apply only to
			 a criminal arsonist or criminal bomber who was—
						(i)convicted of an arson offense or a bombing
			 offense on or after the date of enactment of this Act; and
						(ii)notified of the duties and registered in
			 accordance with subsection (f).
						(B)Application to criminal arsonists or
			 criminal bombers unable to comply with paragraph (2)(B)
						(i)GuidelinesThe Attorney General shall establish
			 guidelines in accordance with this subparagraph for each jurisdiction
			 for—
							(I)the application of the requirements of this
			 section to criminal arsonists or criminal bombers convicted before the date of
			 the enactment of this Act, or the date of the implementation of this section in
			 such a jurisdiction; and
							(II)the registration of any criminal arsonist
			 or criminal bomber described in subclause (I) who is otherwise unable to comply
			 with paragraph (2)(B).
							(ii)Information required to be included in
			 registryWith respect to each
			 criminal arsonist or criminal bomber described in clause (i) convicted of an
			 arson offense or bombing offense during the 10-year period ending on the date
			 of enactment of this Act, the guidelines under clause (i) shall provide for the
			 inclusion in the arsonist and bomber registry of each applicable jurisdiction
			 (and, in accordance with subsection (j), the provision by the jurisdiction to
			 each entity described in subsection (j)) of—
							(I)the name of the criminal arsonist or
			 criminal bomber (including any alias used by the individual);
							(II)the Social Security number of the
			 individual;
							(III)the most recent known address of the
			 residence at which the individual has resided;
							(IV)a physical description of the
			 individual;
							(V)the text of the provision of law
			 establishing the arson offense or bombing offense giving rise to the duty of
			 the individual to register;
							(VI)a set of fingerprints and palm prints of
			 the individual;
							(VII)a photocopy of a valid driver’s license or
			 identification card issued to the individual by a jurisdiction, if available;
			 and
							(VIII)any other information required by the
			 Attorney General.
							(iii)Notice requiredThe guidelines under clause (i) shall
			 require notice to each criminal arsonist or criminal bomber included in an
			 arsonist and bomber registry pursuant to this subparagraph of such
			 inclusion.
						(5)State penalty for failure to
			 complyEach jurisdiction,
			 other than a federally recognized Indian tribe, shall provide a criminal
			 penalty that includes a maximum term of imprisonment that is greater than 1
			 year for the failure of a criminal arsonist or criminal bomber to comply with
			 the requirements of this section.
				(6)Authority to exempt certain individuals
			 from registry requirementsA
			 jurisdiction may exempt a criminal arsonist or criminal bomber who has been
			 convicted of an arson offense or a bombing offense for the first time from the
			 registration requirements under this section in exchange for the substantial
			 assistance of the individual in the investigation or prosecution of another
			 person who has committed a criminal offense. The Attorney General shall ensure
			 that any regulations promulgated under this section include guidelines
			 establishing criteria regarding when it is appropriate to exempt an individual
			 from the registration requirements under this section.
				(c)Information required in
			 registration
				(1)Provided by arsonist or
			 bomberA criminal arsonist or
			 criminal bomber shall provide to the appropriate officer of a jurisdiction in
			 which the individual is required to register for inclusion in the arsonist and
			 bomber registry of the jurisdiction—
					(A)the name of the individual (including any
			 alias used by the individual);
					(B)the Social Security number of the
			 individual;
					(C)the address of each residence at which the
			 individual resides or will reside;
					(D)the name and address of any place where the
			 individual is an employee or will be an employee;
					(E)the name and address of any place where the
			 individual is a student or will be a student;
					(F)the license plate number and a description
			 of any vehicle owned or operated by the individual; and
					(G)any other information required by the
			 Attorney General.
					(2)Provided by the jurisdictionThe jurisdiction in which a criminal
			 arsonist or criminal bomber registers shall ensure that the arsonist and bomber
			 registry of the jurisdiction includes—
					(A)a physical description of the
			 individual;
					(B)the text of the provision of law
			 establishing the arson offense or bombing offense giving rise to the duty of
			 the individual to register;
					(C)the criminal history of the individual,
			 including the date of all arrests and convictions, the status of parole,
			 probation, or supervised release, registration status, and the existence of any
			 outstanding arrest warrants for the individual;
					(D)a current photograph of the
			 individual;
					(E)a set of fingerprints and palm prints of
			 the individual;
					(F)a photocopy of a valid driver’s license or
			 identification card issued to the individual by a jurisdiction; and
					(G)any other information required by the
			 Attorney General.
					(d)Duration of registration requirement;
			 expunging registries of information for certain juvenile criminals
				(1)Duration of registration
			 requirementA criminal
			 arsonist or criminal bomber shall keep the registration information provided
			 under subsection (c) current in accordance with subsection (b)(3) for the full
			 registration period.
				(2)Expunging registries of information for
			 certain juvenile criminals
					(A)In generalIn the case of a criminal arsonist or
			 criminal bomber described in subparagraph (B), a jurisdiction shall expunge the
			 arson and bomber registry of the jurisdiction of information relating to the
			 criminal arsonist or criminal bomber on the date that is 5 years after the last
			 day of the full registration period for the criminal arsonist or criminal
			 bomber.
					(B)Criminal arsonist or bomber
			 describedA criminal arsonist
			 or criminal bomber described in this subparagraph is a criminal arsonist or
			 criminal bomber who—
						(i)was a juvenile tried as an adult for the
			 arson offense or bombing offense giving rise to the duty of the individual to
			 register under this section; and
						(ii)was not convicted of any other felony
			 during the period beginning on the first day of the full registration period
			 for the criminal arsonist or criminal bomber and ending on the last day of the
			 5-year period described in subparagraph (A).
						(C)Application to other
			 databasesThe Attorney
			 General shall establish a process to ensure that each entity that receives
			 information under subsection (j) with respect to a criminal arsonist or
			 criminal bomber described in subparagraph (B) shall expunge the applicable
			 database of the information on the date that is 5 years after the last day of
			 the full registration period for the criminal arsonist or criminal
			 bomber.
					(e)Annual verificationNot less than once during each calendar
			 year during the full registration period, a criminal arsonist or criminal
			 bomber required to register under this section shall—
				(1)appear in person at not less than 1
			 jurisdiction in which the individual is required to register;
				(2)allow the jurisdiction to take a photograph
			 of the individual; and
				(3)while present at the jurisdiction, verify
			 the information in each arsonist and bomber registry in which the individual is
			 required to be registered.
				(f)Duty To notify criminal arsonists and
			 criminal bombers of registration requirements and To register
				(1)In generalAn appropriate officer shall, shortly
			 before release of a criminal arsonist or criminal bomber from custody, or, if
			 the individual is not in custody, immediately after the sentencing of the
			 individual for the arson offense or bombing offense giving rise to the duty of
			 the individual to register—
					(A)inform the individual of the duties of the
			 individual under this section and explain those duties in a manner that the
			 individual can understand in light of the native language, mental capability,
			 and age of the individual;
					(B)ensure that the individual understands the
			 registration requirement, and if so, require the individual to read and sign a
			 form stating that the duty to register has been explained and that the
			 individual understands the registration requirement;
					(C)if the individual is unable to understand
			 the registration requirements, sign a form stating that the individual is
			 unable to understand the registration requirements; and
					(D)ensure that the individual is registered in
			 accordance with this section.
					(2)Notification of criminal arsonists and
			 criminal bombers who cannot comply with paragraph (1)The Attorney General shall prescribe rules
			 to ensure the notification and registration in accordance with this section of
			 criminal arsonists and criminal bombers who cannot be registered in accordance
			 with paragraph (1).
				(g)Access to information through the
			 Internet
				(1)In generalExcept as provided in this subsection, each
			 jurisdiction shall make available on the Internet, in a manner that is readily
			 accessible to law enforcement personnel and fire safety officers located in the
			 jurisdiction, all information about each criminal arsonist and criminal bomber
			 in the arsonist and bomber registry of the jurisdiction.
				(2)Coordination with national
			 databaseEach jurisdiction
			 shall—
					(A)ensure that the Internet site of the
			 jurisdiction described in paragraph (1) includes all field search capabilities
			 needed for full participation in the national Internet site established under
			 subsection (i); and
					(B)participate in the national Internet site
			 established under subsection (i) in accordance with regulations promulgated by
			 the Attorney General under this section.
					(3)Prohibition on access by the
			 publicInformation about a
			 criminal arsonist or criminal bomber shall not be made available on the
			 Internet to the public under paragraph (1).
				(4)Mandatory exemptionsA jurisdiction shall exempt from disclosure
			 on the Internet site of the jurisdiction described in paragraph (1)—
					(A)any information about a criminal arsonist
			 or criminal bomber involving conviction for an offense other than the arson
			 offense or bombing offense giving rise to the duty of the individual to
			 register;
					(B)if the criminal arsonist or criminal bomber
			 is participating in a witness protection program, any information about the
			 individual the release of which could jeopardize the safety of the individual
			 or any other person; and
					(C)any other information identified as a
			 mandatory exemption from disclosure by the Attorney General.
					(5)Optional exemptionsA jurisdiction may exempt from disclosure
			 on the Internet site of the jurisdiction described in paragraph (1)—
					(A)the name of an employer of a criminal
			 arsonist or criminal bomber; and
					(B)the name of an educational institution
			 where a criminal arsonist or criminal bomber is a student.
					(6)Correction of errorsThe Attorney General shall establish
			 guidelines to be used by each jurisdiction to establish a process to seek
			 correction of information included in the Internet site of the jurisdiction
			 described in paragraph (1) if an individual contends the information is
			 erroneous. The guidelines established under this paragraph shall establish the
			 period, beginning on the date on which an individual has knowledge of the
			 inclusion of information in the Internet site, during which the individual may
			 seek the correction of the information.
				(7)WarningAn Internet site of a jurisdiction
			 described in paragraph (1) shall include a warning that—
					(A)information on the site is to be used for
			 law enforcement purposes only and may only be disclosed in connection with law
			 enforcement purposes; and
					(B)any action in violation of subparagraph (A)
			 may result in a civil or criminal penalty.
					(h)National criminal arsonist and criminal
			 bomber registry
				(1)In generalThe Attorney General shall maintain a
			 national database at the Bureau of Alcohol, Tobacco, Firearms, and Explosives
			 that includes relevant information for each criminal arsonist or criminal
			 bomber (including any information provided under subsection (j)). The database
			 shall be known as the National Criminal Arsonist and Criminal Bomber
			 Registry.
				(2)Electronic forwardingThe Attorney General shall ensure (through
			 the national registry maintained under this subsection or otherwise) that
			 updated information about a criminal arsonist or criminal bomber is immediately
			 transmitted by electronic forwarding to all relevant jurisdictions.
				(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Attorney General to carry out this
			 subsection such sums as may be necessary for each of fiscal years 2010 through
			 2014.
				(i)National arsonist and bomber Internet
			 site
				(1)In generalThe Attorney General shall establish and
			 maintain a national arsonist and bomber Internet site. The Internet site shall
			 include relevant information for each criminal arsonist or criminal bomber. The
			 Internet site shall allow law enforcement officers and fire safety officers to
			 obtain relevant information for each criminal arsonist or criminal bomber by a
			 single query for any given zip code or geographical radius set by the user in a
			 form and with such limitations as may be established by the Attorney General
			 and shall have such other field search capabilities as the Attorney General may
			 provide.
				(2)Prohibition on access by the
			 publicInformation about a
			 criminal arsonist or criminal bomber shall not be made available on the
			 Internet to the public under paragraph (1).
				(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Attorney General to carry out this
			 subsection such sums as may be necessary for each of fiscal years 2010 through
			 2014.
				(j)Notification procedures
				(1)In generalImmediately after a criminal arsonist or
			 criminal bomber registers in the arsonist and bomber registry of a
			 jurisdiction, or updates a registration in the arsonist and bomber registry of
			 a jurisdiction, an appropriate officer of the jurisdiction shall provide the
			 information in the arsonist and bomber registry (other than information
			 exempted from disclosure by this section or the Attorney General) about the
			 individual to the entities described in paragraph (2).
				(2)EntitiesThe entities described in this paragraph
			 are—
					(A)the Attorney General;
					(B)appropriate law enforcement agencies
			 (including probation agencies, if applicable) in each area in which the
			 criminal arsonist or criminal bomber resides, is an employee, or is a
			 student;
					(C)each jurisdiction in which the criminal
			 arsonist or criminal bomber resides, is an employee, or is a student;
			 and
					(D)each jurisdiction from or to which a change
			 of residence, employment, or student status occurs.
					(k)Actions To be taken when criminal arsonist
			 or criminal bomber fails To comply
				(1)JurisdictionsAn appropriate officer of a jurisdiction
			 shall—
					(A)notify the Attorney General and appropriate
			 law enforcement agencies if a criminal arsonist or criminal bomber fails to
			 comply with the requirements of the arsonist and bomber registry of the
			 jurisdiction; and
					(B)revise the arsonist and bomber registry of
			 the jurisdiction to reflect the nature of the failure.
					(2)Ensuring complianceIf a criminal arsonist or criminal bomber
			 fails to comply with the requirements of the arsonist and bomber registry of a
			 jurisdiction, an appropriate officer of the jurisdiction, the Attorney General,
			 and any law enforcement agency notified under paragraph (1)(A) shall take any
			 appropriate action to ensure compliance.
				(l)Development and availability of registry
			 management and website software
				(1)Duty to develop and supportIn consultation with the jurisdictions, the
			 Attorney General shall develop and support software to enable jurisdictions to
			 establish and operate arsonist and bomber registries and Internet sites
			 described in subsection (g).
				(2)CriteriaThe software described in paragraph (1)
			 shall facilitate—
					(A)immediate exchange of information among
			 jurisdictions;
					(B)access over the Internet to appropriate
			 information, including the number of registered criminal arsonists or criminal
			 bombers in each jurisdiction;
					(C)full compliance with the requirements of
			 this section; and
					(D)communication of information as required
			 under subsection (j).
					(3)DeadlineNot later than 2 years after the date of
			 enactment of this Act, the Attorney General shall make available to
			 jurisdictions a fully operational edition of the software described in
			 paragraph (1).
				(m)Period for implementation by
			 jurisdictions
				(1)DeadlineA jurisdiction shall implement this section
			 not later than the later of—
					(A)3 years after the date of enactment of this
			 Act; or
					(B)1 year after the date on which the software
			 described in subsection (l) is made available to the jurisdiction.
					(2)ExtensionsThe Attorney General may make not more than
			 2 1-year extensions of the deadline under paragraph (1) for a
			 jurisdiction.
				(3)Failure of jurisdiction to
			 complyFor any fiscal year
			 after the expiration of the deadline specified in paragraph (1) (including any
			 extension under paragraph (2)), that a jurisdiction fails to substantially
			 implement this section, as determined by the Attorney General, the jurisdiction
			 shall not receive 10 percent of the funds that would otherwise be allocated for
			 that fiscal year to the jurisdiction under subpart 1 of part E of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.).
				(n)Election by Indian tribes
				(1)Election
					(A)In generalA federally recognized Indian tribe may, by
			 resolution or other enactment of the tribal council or comparable governmental
			 body, elect to carry out this section as a jurisdiction subject to its
			 provisions.
					(B)ImplementationA federally recognized Indian tribe that,
			 as of the date that is 1 year after the date of enactment of this Act, has not
			 made an election described in subparagraph (A) shall, by resolution or other
			 enactment of the tribal council or comparable governmental body, enter into a
			 cooperative agreement to arrange for a jurisdiction to carry out any function
			 of the tribe under this section until such time as the tribe elects to carry
			 out this section.
					(2)Cooperation between tribal authorities and
			 other jurisdictions
					(A)NonduplicationA federally recognized Indian tribe subject
			 to this section is not required to duplicate functions under this section that
			 are fully carried out by 1 or more jurisdictions within which the territory of
			 the tribe is located.
					(B)Cooperative agreementsA federally recognized Indian tribe,
			 through cooperative agreements with 1 or more jurisdictions within which the
			 territory of the tribe is located, may—
						(i)arrange for the tribe to carry out any
			 function of the jurisdiction under this section with respect to criminal
			 arsonists or criminal bombers subject to the jurisdiction of the tribe;
			 and
						(ii)arrange for the jurisdiction to carry out
			 any function of the tribe under this section with respect to criminal arsonists
			 and criminal bombers subject to the jurisdiction of the tribe.
						(3)Law enforcement authority in Indian
			 countryEnforcement of this
			 section in Indian country, as defined in section 1151 of title 18, United
			 States Code, shall be carried out by the Federal Government, tribal
			 governments, and State governments under jurisdictional authorities in effect
			 on the date of enactment of this Act.
				(o)Immunity for good faith
			 conductThe Federal
			 Government, a jurisdiction, a political subdivision of a jurisdiction, and an
			 agency, officer, employee, and agent of the Federal Government, a jurisdiction,
			 or a political subdivision of a jurisdiction shall not be held liable in any
			 Federal or State court for any good faith conduct to carry out this
			 section.
			(p)Criminal arsonist and criminal bomber
			 management assistance program
				(1)In generalThe Attorney General shall establish and
			 implement a Criminal Arsonist and Bomber Management Assistance program (in this
			 subsection referred to as the Assistance Program), under which
			 the Attorney General may make grants to jurisdictions to offset the costs of
			 implementing this section.
				(2)ApplicationA jurisdiction desiring a grant under this
			 subsection for a fiscal year shall submit to the Attorney General an
			 application in such form and containing such information as the Attorney
			 General may require.
				(3)Increased grant payments for prompt
			 compliance
					(A)In generalA jurisdiction that, as determined by the
			 Attorney General, has substantially implemented this section not later than 2
			 years after the date of enactment of this Act is eligible for a bonus payment
			 in addition to the amount of a grant to the jurisdiction under paragraph (1).
			 The Attorney General may make a bonus payment to a jurisdiction for the first
			 fiscal year beginning after the date on which the Attorney General determines
			 the jurisdiction has substantially implemented this section.
					(B)AmountA bonus payment under this paragraph shall
			 be—
						(i)if the Attorney General determines that the
			 jurisdiction has substantially implemented this section not later than the date
			 that is 1 year after the date of enactment of this Act, in an amount equal to
			 10 percent of the amount of a grant to the jurisdiction under paragraph (1) for
			 the fiscal year in which the bonus payment is made; and
						(ii)if the Attorney General determines that the
			 jurisdiction has substantially implemented this section after the date that is
			 1 year after the date of the enactment of this Act, and not later than 2 years
			 after the date of enactment of this Act, in an amount equal to 5 percent of the
			 amount of a grant to the jurisdiction under paragraph (1) for the fiscal year
			 in which the bonus payment is made.
						(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Attorney General to carry out this
			 subsection such sums as may be necessary for each of fiscal years 2010 through
			 2014.
				(q)DefinitionsIn this section:
				(1)Arsonist and bomber registryThe term arsonist and bomber
			 registry means a registry of criminal arsonists and criminal bombers,
			 and a notification program, maintained by a jurisdiction under this
			 section.
				(2)Arson offenseThe term arson offense means
			 any criminal offense for committing arson, attempting arson, or conspiracy to
			 commit arson in violation of the laws of the jurisdiction in which the offense
			 was committed or the laws of the United States.
				(3)Bombing offenseThe term bombing offense means
			 any criminal offense for committing a bombing, attempting a bombing, or
			 conspiracy to commit a bombing in violation of the laws of the jurisdiction in
			 which the offense was committed or the laws of the United States.
				(4)Criminal arsonistThe term criminal
			 arsonist—
					(A)means an individual who is convicted of an
			 arson offense; and
					(B)does not include a juvenile who is
			 convicted of an arson offense unless the juvenile was tried as an adult for the
			 arson offense.
					(5)Criminal bomberThe term criminal
			 bomber—
					(A)means an individual who is convicted of a
			 bombing offense; and
					(B)does not include a juvenile who is
			 convicted of a bombing offense unless the juvenile was tried as an adult for
			 the bombing offense.
					(6)Criminal offenseThe term criminal offense
			 means a Federal, State, local, tribal, foreign, or military offense (to the
			 extent specified by the Secretary of Defense under section 115(a)(8)(C)(i) of
			 the Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 1998 (Public Law 105–119; 10 U.S.C. 951 note)) or
			 other criminal offense.
				(7)EmployeeThe term employee includes an
			 individual who is self-employed or works for any other entity, whether
			 compensated or not.
				(8)Fire safety officerThe term fire safety officer
			 means an individual serving in an official capacity as a firefighter, fire
			 investigator, or other arson investigator, as defined by the jurisdiction for
			 the purposes of this section.
				(9)Full registration period
					(A)In generalThe term full registration
			 period means the period—
						(i)beginning on the later of—
							(I)the date on which an individual is
			 convicted of an arson offense or bombing offense;
							(II)the date on which an individual is released
			 from custody for conviction of an arson offense or bombing offense; or
							(III)the date on which an individual is placed
			 on parole, supervised release, or probation for an arson offense or bombing
			 offense; and
							(ii)ending—
							(I)for an individual who has been convicted of
			 an arson offense or bombing offense for the first time, 5 years after the date
			 described in clause (i);
							(II)for an individual who has been convicted of
			 an arson offense or bombing offense for the second time, 10 years after the
			 date described in clause (i); and
							(III)for an individual who has been convicted of
			 an arson offense or bombing offense more than twice, on the date on which the
			 individual dies.
							(B)Exclusion of time in custodyAny period during which an individual is in
			 custody shall not be included in determining the end of the period under
			 subparagraph (A).
					(10)JurisdictionThe term jurisdiction
			 means—
					(A)a State;
					(B)the District of Columbia;
					(C)the Commonwealth of Puerto Rico;
					(D)Guam;
					(E)American Samoa;
					(F)the Commonwealth of the Northern Mariana
			 Islands;
					(G)the Virgin Islands; and
					(H)to the extent provided in and subject to
			 the requirements of subsection (o), a federally recognized Indian tribe.
					(11)Law enforcement officerThe term law enforcement
			 officer has the meaning given that term in section 1204 of the Omnibus
			 Crime Control and Safe Street Act of 1968 (42 U.S.C. 3796b).
				(12)ResidesThe term resides means the
			 location of the home of an individual or other place where an individual
			 habitually lives.
				(13)StudentThe term student means an
			 individual who enrolls in or attends an educational institution (whether public
			 or private), including a secondary school, trade or professional school, and
			 institution of higher education.
				
	
		1.Short titleThis Act may be cited as the
			 Managing Arson Through Criminal
			 History (MATCH) Act of 2010.
		2.Criminal arsonist and
			 criminal bomber registration and notification program
			(a)DefinitionsFor
			 purposes of this section:
				(1)Criminal
			 arsonistThe term criminal arsonist means an
			 individual who is convicted of any criminal offense for committing arson,
			 attempting arson, or conspiracy to commit arson in violation of the laws of the
			 jurisdiction in which such offense was committed or the United States. Such
			 term shall not include a juvenile who is convicted of such an offense unless
			 such juvenile was tried as an adult for such offense.
				(2)Criminal
			 bomberThe term criminal bomber means an individual
			 who is convicted of any criminal offense for committing a bombing, attempting a
			 bombing, or conspiracy to commit a bombing in violation of the laws of the
			 jurisdiction in which such offense was committed or the United States. Such
			 term shall not include a juvenile who is convicted of such an offense unless
			 such juvenile was tried as an adult for such offense.
				(3)Criminal
			 offenseThe term criminal offense means a Federal,
			 State, local, tribal, foreign, or military offense (to the extent specified by
			 the Secretary of Defense under section 115(a)(8)(C)(i) of
			 Public Law
			 105–119 (10 U.S.C. 951 note)) or other
			 criminal offense.
				(4)EmployeeThe
			 term employee includes an individual who is self-employed or works
			 for any other entity, whether compensated or not.
				(5)Fire safety
			 officerThe term fire
			 safety officer means an individual serving in an official capacity as a
			 fire investigator, or other arson or bomber investigator, as defined by the
			 jurisdiction for the purposes of this section.
				(6)JurisdictionThe
			 term jurisdiction means any of the following:
					(A)A State.
					(B)The District of
			 Columbia.
					(C)The Commonwealth of
			 Puerto Rico.
					(D)Guam.
					(E)American Samoa.
					(F)The Northern Mariana
			 Islands.
					(G)The United States Virgin
			 Islands.
					(H)To the extent provided
			 and subject to the requirements of subsection (k), a federally recognized
			 Indian tribe.
					(7)Law enforcement
			 officerThe term law enforcement officer has the
			 meaning given such term in section 1204 of the Omnibus Crime Control and Safe
			 Street Act of 1968 (42 U.S.C. 3796b).
				(8)National
			 RegistryThe term National Registry means the
			 National Criminal Arsonist and Criminal Bomber Registry established under
			 subsection (b)(1).
				(9)ResidesThe
			 term resides means, with respect to an individual, the location of
			 the individual’s home or other place where the individual habitually
			 lives.
				(10)StudentThe
			 term student means an individual who enrolls in or attends an
			 educational institution (whether public or private), including a secondary
			 school, trade or professional school, and institution of higher
			 education.
				(b)National criminal
			 arsonist and criminal bomber registry and Internet site
				(1)National Criminal
			 Arsonist and Criminal Bomber Registry
					(A)In
			 generalThe Attorney General shall maintain a national database
			 at the Bureau of Alcohol, Tobacco, Firearms and Explosives for each criminal
			 arsonist or criminal bomber. The database shall be known as the National
			 Criminal Arsonist and Criminal Bomber Registry. Such registry shall be
			 used for law enforcement purposes only and information maintained in such
			 registry may only be disclosed in connection with such purposes.
					(B)Electronic
			 forwardingThe Attorney General shall ensure (through the
			 National Registry or otherwise) that updated information about a criminal
			 arsonist or criminal bomber is immediately available to all relevant
			 jurisdictions.
					(C)Notification to
			 jurisdictionsThe Attorney
			 General shall provide notification to a jurisdiction in which the offender
			 resides or will reside, is an employee, or is a student. Immediately after the
			 Attorney General receives information (or updated information) under this
			 section from a jurisdiction for inclusion in the National Registry, with
			 respect to a criminal arsonist or criminal bomber, the Attorney General shall
			 ensure that such information (or updated information), other than any
			 information exempted from disclosure by the Attorney General, is provided to
			 each jurisdiction in which the offender resides or will reside, is an employee,
			 or is a student.
					(2)National arsonist and
			 bomber Internet site
					(A)In
			 generalThe Attorney General shall establish and maintain a
			 national arsonist and bomber Internet site. The Internet site shall include
			 relevant information for each criminal arsonist or criminal bomber. The
			 Internet site shall allow law enforcement officers and fire safety officers to
			 obtain relevant information for each criminal arsonist or criminal bomber by a
			 single query for any given zip code or geographical radius set by the user in a
			 form and with such limitations as may be established by the Attorney General
			 and shall have such other field search capabilities as the Attorney General may
			 provide.
					(B)Use for law enforcement
			 purposes onlyThe Internet
			 site established under subparagraph (1) shall include a warning that
			 information on the site is to be used for law enforcement purposes only and may
			 only be disclosed in connection with such purposes. The warning shall note that
			 any action in violation of the previous sentence may result in a civil or
			 criminal penalty.
					(C)Exemptions from
			 disclosureThe Attorney
			 General may exempt from disclosure on the Internet site established under this
			 paragraph such information as the Attorney General deems appropriate.
					(3)Prohibition on access
			 by the publicInformation
			 about a criminal arsonist or criminal bomber shall not be made available under
			 paragraph (1) or (2) to the public.
				(4)Correction of
			 errorsThe Attorney General shall establish guidelines for a
			 process to seek correction of information included in the national database
			 under paragraph (1) or the Internet site under paragraph (2) in the case that
			 an individual contends such information is erroneous. Such guidelines shall
			 provide for an adequate period for the individual to seek such correction of
			 information.
				(5)FundingFor
			 fiscal year 2011 and each fiscal year thereafter, amounts made available for
			 the appropriations account appropriated under the heading
			 Salaries and
			 expenses under the heading Bureau of Alcohol, Tobacco,
			 Firearms and Explosives  are authorized to be used to
			 carry out this subsection.
				(c)Registry requirements
			 for jurisdictions
				(1)Jurisdiction to
			 participate in National RegistryEach jurisdiction shall participate in the
			 National Registry by providing information, with respect to criminal arsonists
			 and criminal bombers, to the National Registry in accordance with this section.
			 Such information, with respect to a criminal arsonist or criminal bomber, shall
			 be provided by a jurisdiction—
					(A)to the Attorney General
			 for inclusion in the National Registry immediately after the criminal arsonist
			 or criminal bomber provides information (or provides updated information),
			 other than information exempted from disclosure by the Attorney General, to the
			 jurisdiction under this section; and
					(B)in an electronic format
			 as specified by the Attorney General.
					(2)Guidelines and
			 regulationsThe Attorney General shall issue guidelines and
			 regulations to interpret and implement this section.
				(d)Registry requirements
			 for criminal arsonists and bombers
				(1)In
			 generalA criminal arsonist
			 or criminal bomber shall provide information described in subsection (e)(1) to
			 (and shall keep such information current with) each jurisdiction where the
			 criminal arsonist or criminal bomber resides, where the criminal arsonist or
			 criminal bomber is an employee, and where the criminal arsonist or criminal
			 bomber is a student. For the initial provision of information only, a criminal
			 arsonist or criminal bomber shall also provide such information to the
			 jurisdiction in which the arsonist or bomber was convicted if such jurisdiction
			 is different from the jurisdiction of residence.
				(2)Initial
			 registrationThe criminal
			 arsonist or criminal bomber shall initially provide information described in
			 subsection (e)(1)—
					(A)before completing a
			 sentence of imprisonment with respect to the offense giving rise to the
			 registration requirement; or
					(B)not later than 5 business days after being
			 sentenced for that offense, if the criminal arsonist or criminal bomber is not
			 sentenced to a term of imprisonment.
					(3)Keeping the
			 registration currentA
			 criminal arsonist or criminal bomber shall, not later than 10 business days
			 after each change of name, residence, employment, or student status, appear in
			 person in not less than 1 jurisdiction described paragraph (1) and inform that
			 jurisdiction of all changes in the information required for that criminal
			 arsonist or criminal bomber for purposes of inclusion in the National Registry.
			 That jurisdiction shall immediately provide the revised information to the
			 National Registry.
				(4)Application of
			 registration requirements
					(A)Offender registration
			 requirements applicable only prospectively and with
			 notificationA criminal arsonist or criminal bomber is required
			 to provide information to a jurisdiction, and to keep such information current,
			 under this section for inclusion in the National Registry only to the
			 extent—
						(i)that such criminal
			 arsonist or criminal bomber—
							(I)was convicted of a
			 criminal offense involving arson or bombing on or after the date of the
			 enactment of this Act; and
							(II)was notified of such
			 requirements in accordance with subsection (h); and
							(ii)the jurisdiction
			 involved participates in the National Registry.
						(B)Jurisdiction of
			 conviction required to submit information on offenders convicted before date of
			 enactment and on those not notified
						(i)GuidelinesThe Attorney General shall establish
			 guidelines, in accordance with the provisions of this subparagraph, under which
			 each jurisdiction is required to provide to the National Registry information
			 described in subsection (e)(2) with respect to—
							(I)each criminal arsonist or
			 criminal bomber who was convicted in such jurisdiction of a criminal offense
			 involving arson or bombing during the 10-year period ending on the date of the
			 enactment of this Act; and
							(II)each criminal arsonist or criminal bomber
			 who was convicted on or after the date of the enactment of the Act in such
			 jurisdiction of such an offense and who has not been notified, in accordance
			 with subsection (h), of the requirements to provide information, and to keep
			 such information current, under this section.
							(ii)Notice
			 requiredUnder the guidelines
			 established under clause (i), a jurisdiction shall be required to provide
			 notice to each criminal arsonist or criminal bomber included in the National
			 Registry pursuant to this subparagraph of such inclusion.
						(5)Actions to be taken
			 when criminal arsonist or criminal bomber fails to complyAn
			 appropriate official of each jurisdiction shall notify the Attorney General and
			 appropriate law enforcement agencies of any failure by a criminal arsonist or
			 criminal bomber to provide information, and keep such information current,
			 under this section. The Attorney General shall revise the National Registry to
			 reflect the nature of such failure. The appropriate official, the Attorney
			 General, and each law enforcement agency involved shall take any appropriate
			 action to ensure compliance.
				(6)Authority to exempt
			 certain persons from registry requirementsA jurisdiction shall have the authority to
			 exempt a criminal arsonist or criminal bomber who has been convicted of the
			 offense of arson or bombing in violation of the laws of the jurisdiction in
			 which the offense was committed or the United States for the first time from
			 the requirements to provide information, and keep such information current,
			 under this section in exchange for the person’s substantial assistance in the
			 investigation or prosecution of another person who has committed an offense.
			 The Attorney General shall ensure that any regulations promulgated under this
			 section include guidelines that reflect the general appropriateness of
			 exempting the person from the requirements of providing information, and
			 keeping such information current, under this section.
				(e)Information required
			 for inclusion in National Registry
				(1)Prospective convictions
			 with notification
					(A)Provided by arsonist or
			 bomberA criminal arsonist or
			 criminal bomber convicted of a criminal offense involving arson or bombing on
			 or after the date of the enactment of this Act shall provide the following
			 information to the appropriate official of the jurisdiction involved for
			 inclusion in the National Registry:
						(i)The name of the person
			 (including any alias used by the person).
						(ii)The Social Security
			 number of the person.
						(iii)The address of each
			 residence at which the person resides or will reside.
						(iv)The name and address of
			 any place where the person is an employee or will be an employee.
						(v)The name and address of
			 any place where the person is a student or will be a student.
						(vi)The license plate number
			 and a description of any vehicle owned or operated by the person.
						(vii)Any other information
			 required by the Attorney General.
						(B)Provided by the
			 jurisdictionThe jurisdiction
			 to which a criminal arsonist or criminal bomber described in subparagraph (A)
			 provides information shall ensure that the following information, with respect
			 to such arsonist or bomber, is provided to the National Registry:
						(i)The information described
			 in subparagraph (A), as provided by the arsonist or bomber.
						(ii)A physical description
			 of the person.
						(iii)The text of the
			 provision of law defining the criminal offense for which the person is required
			 to be registered under this section.
						(iv)A current photograph of
			 the person.
						(v)A set of fingerprints and
			 palm prints of the person.
						(vi)A photocopy of a valid
			 driver’s license or identification card issued to the person by a
			 jurisdiction.
						(vii)Any other information
			 required by the Attorney General.
						(2)Provided by
			 jurisdiction of convictions in case of convictions before date of enactment and
			 failures to notifyEach
			 jurisdiction in which a criminal arsonist or criminal bomber described in
			 subclause (I) or (II) of subsection (d)(4)(B)(i) was convicted shall ensure
			 that the following information is provided to the National Registry:
					(A)The name of the criminal arsonist or
			 criminal bomber (including any alias used by the person).
					(B)The Social Security
			 number of the person.
					(C)The most recent known
			 address of the residence at which the person has resided.
					(D)A physical description of
			 the person.
					(E)The text of the provision
			 of law defining the criminal offense for which the person is convicted.
					(F)A set of fingerprints and
			 palm prints of the person, if available to the jurisdiction.
					(G)A photocopy of a valid
			 driver’s license or identification card issued to the person by a jurisdiction,
			 if available.
					(H)Any other information
			 required by the Attorney General.
					(f)Duration of
			 registration requirement; expunging registries of information for certain
			 juvenile criminals
				(1)Duration of
			 registration requirementA
			 criminal arsonist or criminal bomber shall keep the registration information
			 provided under subsection (e)(1)(A) current for the full registration period
			 (excluding any time the person is in custody). For purposes of this subsection,
			 the full registration period—
					(A)shall commence on the
			 later of the date on which the person is convicted of an offense of arson or
			 bombing in violation of the laws of the jurisdiction in which the offense was
			 committed or the United States, the date on which the person is released from
			 prison for such conviction, or the date on which the person is placed on
			 parole, supervised release, or probation for such conviction; and
					(B)shall be—
						(i)5 years for a person who
			 has been convicted of such an offense for the first time;
						(ii)10 years for a person
			 who has been convicted of such an offense for the second time; and
						(iii)for the life of the
			 person for a person who has been convicted of such an offense more than
			 twice.
						(2)Expunging registries of
			 information for certain juvenile criminals
					(A)In
			 generalIn the case of a
			 criminal arsonist or criminal bomber described in subparagraph (B), the
			 Attorney General shall expunge the National Registry of information related to
			 such criminal arsonist or criminal bomber as of the date that is 5 years after
			 the last day of the applicable full registration period under paragraph
			 (1).
					(B)Criminal arsonist or
			 criminal bomber describedFor
			 purposes of subparagraph (A), a criminal arsonist or criminal bomber described
			 in this subparagraph is a criminal arsonist or criminal bomber who—
						(i)was a juvenile tried as
			 an adult for the offense giving rise to the duty to register under this
			 section; and
						(ii)was not convicted of any
			 other criminal felony during the period beginning on the first day of the
			 applicable full registration period under paragraph (1) and ending on the last
			 day of the 5-year period described in subparagraph (A).
						(C)Application to other
			 databasesThe Attorney
			 General shall establish a process to ensure that each entity that receives
			 information under subsection (i) with respect to a criminal arsonist or
			 criminal bomber described in subparagraph (B) shall expunge the applicable
			 database of such information as of the date that is 5 years after the last day
			 of the applicable full registration period under paragraph (1).
					(g)Annual
			 verificationNot less than
			 once in each calendar year during the full registration period, a criminal
			 arsonist or criminal bomber required to provide information to a jurisdiction
			 under this section shall—
				(1)appear in person at not
			 less than 1 such jurisdiction;
				(2)allow such jurisdiction
			 to take a current photograph of the person; and
				(3)while present at such
			 jurisdiction, verify the information contained in the National Registry for
			 such person.
				(h)Duty to notify criminal
			 arsonists and criminal bombers of registration requirements and to
			 register
				(1)In
			 generalAn appropriate
			 official shall, shortly before release of a criminal arsonist or criminal
			 bomber from custody, or, if the person is not in custody, immediately after the
			 sentencing of the person for the offense giving rise to the duty to register
			 under this section—
					(A)inform the person of the
			 duties of the person under this section and explain those duties in a manner
			 that the person can understand in light of the native language, mental
			 capability, and age of the person;
					(B)ensure that the person
			 understands the registration requirement, and if so, require the person to read
			 and sign a form stating that the duty to register has been explained and that
			 the person understands the registration requirement;
					(C)if the person is unable
			 to understand the registration requirements, the official shall sign a form
			 stating that the person is unable to understand the registration requirements;
			 and
					(D)ensure that the person is
			 registered.
					(2)Notification of
			 criminal arsonists and criminal bombers who cannot comply with paragraph
			 (1)The Attorney General
			 shall prescribe rules to ensure the notification and registration of criminal
			 arsonists and criminal bombers in accordance with paragraph (1) who cannot be
			 notified and registered at the time set forth in paragraph (1).
				(i)Development and
			 availability of registry management and website software
				(1)Duty to develop and
			 supportThe Attorney General shall develop and support software
			 to enable jurisdictions to participate in the National Registry and the
			 national Internet site established under subsection (b)(2).
				(2)CriteriaThe
			 software described in paragraph (1) should facilitate—
					(A)immediate exchange of
			 information among jurisdictions through the national Internet site established
			 under subsection (b)(2);
					(B)access over the Internet by authorized
			 persons to appropriate information, including the number of registered criminal
			 arsonists or criminal bombers in each jurisdiction on a current basis;
			 and
					(C)full compliance with the
			 requirements of this section.
					(3)DeadlineThe
			 Attorney General shall make the first complete edition of this software
			 available to jurisdictions not later than two years after the date of the
			 enactment of this Act.
				(j)Period for
			 implementation by jurisdictions
				(1)DeadlineTo
			 be in compliance with this section, a jurisdiction shall participate in the
			 National Registry in accordance with this section before the later of—
					(A)3 years after the date of
			 the enactment of this Act; or
					(B)1 year after the date on
			 which the software described in subsection (i) is made available to such
			 jurisdiction.
					(2)ExtensionsThe
			 Attorney General may authorize not more than 2 one-year extensions of the
			 deadline under paragraph (1).
				(k)Election by Indian
			 tribes
				(1)Election
					(A)In
			 generalA federally recognized Indian tribe may, by resolution or
			 other enactment of the tribal council or comparable governmental body, elect to
			 carry out this section as a jurisdiction subject to its provisions.
					(B)ImplementationIf
			 a tribe does not, within 1 year of the enactment of this Act, make an election
			 to take on these duties, it shall, by resolution or other enactment of the
			 tribal council or comparable governmental body, enter into a cooperative
			 agreement to arrange for a jurisdiction to carry out any function of the tribe
			 under this section until such time as the tribe elects to carry out this
			 section.
					(2)Cooperation between
			 tribal authorities and other jurisdictions
					(A)NonduplicationA
			 tribe subject to this section is not required to duplicate functions under this
			 section which are fully carried out by another jurisdiction or jurisdictions
			 within which the territory of the tribe is located.
					(B)Cooperative
			 agreementsA tribe may, through cooperative agreements with such
			 a jurisdiction or jurisdictions—
						(i)arrange for the tribe to carry out any
			 function of such a jurisdiction under this section with respect to criminal
			 arsonists or criminal bombers subject to the tribe’s jurisdiction; and
						(ii)arrange for such a jurisdiction to carry
			 out any function of the tribe under this section with respect to criminal
			 arsonists and criminal bombers subject to the tribe’s jurisdiction.
						(3)Law enforcement
			 authority in Indian countryEnforcement of this section in Indian
			 country, as defined in
			 section
			 1151 of title 18, United States Code, shall be carried out by
			 Federal, tribal, and State governments under existing jurisdictional
			 authorities.
				(l)Immunity for good faith
			 conductThe Federal Government, jurisdictions, political
			 subdivisions of jurisdictions, and their agencies, officers, employees, and
			 agents shall be immune from liability for good faith conduct under this
			 section.
			(m)Criminal arsonist and
			 criminal bomber management assistance programSection 106(b)(1)
			 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is
			 amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively:
			 and
				(2)by inserting after
			 subparagraph (A) the following:
					
						(B)to assist the State in
				implementing the Managing Arson Through Criminal History (MATCH) Act of
				2010;
						.
				
	
		July 22, 2010
		Reported with an amendment
	
